DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.




Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.10,997,448. 
This is a statutory double patenting rejection.

The table below is indicative of their respective claim comparison:

                Application 17/246,422
                  US Patent 10,997,448
1. A computer-implemented method comprising: aligning a fiducial tag with a logo;
capturing, while the fiducial tag and logo are aligned, an image of the fiducial tag and the logo; identifying, in the image and using an automatic feature detector, a set of at least four non- colinear feature points in the logo;deriving, from the image, a coordinate system using the fiducial tag; and providing a set of measures to each of the points in the set of at least four non-colinear feature points using the coordinate system.
1. A computer-implemented method comprising: aligning a fiducial tag with a logo; capturing, while the fiducial tag and the logo are aligned, an image of the fiducial tag and the logo; identifying, in the image and using an automatic feature detector, a set of at least four non-colinear feature points in the logo; deriving, from the image, a coordinate system using the fiducial tag; and providing a set of measures to each of the points in the set of at least four non-colinear feature points using the coordinate system.










                                              Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Lee et al. (USPAP       2013/0219,350), recites, “A method for reducing layer overlay errors by synchronizing the density of mask material in the frame area across the masks in a set is disclosed. An exemplary method includes creating a mask design database corresponding to a mask and containing a die area with one or more dies and a frame area outside the die area. Fiducial features within the frame area are identified, and from the fiducial features, an idle frame area is identified. A reference mask design, which corresponds to a reference mask configured to be aligned with the mask, is used to determine a reference density for the idle frame area. The idle frame area of the mask design database is modified to correspond to the reference density. The modified mask design database is then available for further use including manufacturing the mask.”









Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, November 19, 2022